Exhibit 10.50
SEPARATION AGREEMENT
     This Separation Agreement (the “Agreement”) is made and entered into
effective as of the 23d day of February, 2011 by and between Horizon Lines, Inc.
(“the Company”) and Charles G. Raymond (“Executive”).
1. Separation from Service.
     1.1 Resignation from Current Positions and Offices. Effective March 11,
2011, Executive shall retire as the Chairman of the Board, Chief Executive
Officer and President of the Company, and shall resign from any and all
positions and offices he has held with the Company and any affiliates, whether
as an officer, director, manager, committee member or otherwise, including as a
director of the Company. The date on which Executive retires shall be the
“Separation Date.”
     1.2 Executive’s separation on the Separation Date shall be deemed to be a
termination other than for Cause within the meaning of all outstanding award
agreements under the Horizon Lines, Inc. 2009 Amended and Restated Equity
Incentive Compensation Plan (the “Plan”) and the Prior Plan (as defined in the
Plan) between the Company and Executive (the “Award Agreements”).
2. Separation Benefits.
     In consideration of Executive’s execution (without revocation) of the
Executive Release (attached as Exhibit A to this Agreement) and his release of
all claims as provided in the Executive Release as provided in Section 7 of this
Agreement, and Executive’s other agreements herein, the Company agrees to
provide Executive with the following payments and benefits, less all required
withholding and other authorized deductions, on the later of the date specified
in subsections 2(a)-(d), the Waiver Effective Date (as the latter term is
defined in the Executive Release), and the date specified in Section 18:
     (a) Current Base Salary through the Separation Date.
     (b) Any amounts payable under all applicable Company plans or programs,
determined pursuant to the express terms of such plans or programs.
     (c) The Company shall pay Executive Separation Pay, which will be paid in
seven monthly installments of $140,000, commencing on the date after the Waiver
Effective Date and monthly thereafter on the first day of each succeeding month.
     (d) The Company shall make additional payments to Executive in eighteen
(18) equal monthly installments of $72,333 commencing on October 1, 2011 and
monthly thereafter on the first day of each succeeding month.
     (e) Executive shall be entitled to indemnification and advancement of
expenses in connection with any claims asserted against Executive relating to
his employment with the Company, to the extent required under the terms of the
Company’s charter and bylaws or any other applicable documentation, including
the letter agreement and undertaking dated April 30,

 



--------------------------------------------------------------------------------



 



2008, from Robert S. Zuckerman, Vice President, General Counsel and Secretary of
the Company to Executive (the “Indemnification Agreement”), in each case, in
accordance with the terms and conditions set forth therein.
3. Payment of Reimbursements Through the Separation Date.
     Executive shall be entitled to the following within 30 days of the
Separation Date: All reimbursable business expenses incurred on or before the
Separation Date, provided that Executive submits a written request (following
the Company’s standard business procedures) within thirty days following the
Separation Date. If the Company does not receive from Executive a timely request
for reimbursement as set forth in this Section 3, Executive will be deemed
conclusively to have waived any claim for reimbursement.
4. Equity Awards.
     Except as provided in this Section 4, nothing in this Agreement shall
modify the terms of the Plan, the Prior Plan, the Award Agreements, or the terms
of any grant, or other award held by Executive pursuant to the Plan or the Prior
Plan, as applicable. For the avoidance of doubt, the parties agree that any
unvested Restricted Shares granted pursuant to the Restricted Stock Agreement
shall become 100% vested as of the Separation Date, and any stock options
granted pursuant to the 2008 award agreement shall become 100% vested as of the
Separation Date. All stock options granted to Executive under the Plan or the
Prior Plan and remaining outstanding as of the Separation Date shall continue to
be exercisable until the earlier of the latest date upon which the stock option
could have expired by their original terms under any circumstances or the 10th
anniversary of the original date of grant of the stock option.
     Executive agrees that he will not sell or transfer, directly or indirectly,
any shares of Company stock that he owns or controls for a period of one year
following the Separation Date.
5. No Other Compensation.
     Except as set forth in Sections 2, 3, 4, 6 and 19 of this Agreement,
Executive shall not be entitled to any other salary, commission, bonuses,
employee benefits (including long and short term disability, 401(k), and
pension), expense reimbursement or compensation from the Company or its
affiliates after the date of the Separation Date and all of Executive’s rights
to salary, commission, bonuses, employee benefits and other compensation
hereunder which would have accrued or become payable after the Separation Date
from the Company shall cease upon the Separation Date, other than those
expressly required under applicable law (such as the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”)). Notwithstanding the foregoing, nothing in
this Agreement is intended to modify or waive any rights to vested benefits
under the Company’s benefit plans, including any grant or other award held by
Executive pursuant to the Plan and/or the Prior Plan, such benefits being
payable to Executive pursuant to the terms and conditions set forth in the
applicable plan and award documents.
6. COBRA.
     On or after the Separation Date, the Company will deliver to Executive a
letter outlining the terms of COBRA, including the COBRA premiums. Executive
will have the option to elect

 



--------------------------------------------------------------------------------



 



to continue health care coverage under COBRA, as explained in the COBRA letter.
In the event that Executive timely exercises his rights under COBRA, Executive
will be responsible for paying the COBRA premiums and the Company shall
reimburse Executive for the COBRA premiums paid by him for the period commencing
on the Separation Date and ending on the maximum period of time the Company is
required to provide Executive and his eligible dependants health continuation
coverage under COBRA. Any such reimbursement of premiums under this Section
shall be made by the Company within thirty (30) days after Executive provides
substantiation of the payment of required COBRA premium but in no event later
than the last day of Executive’s taxable year following the taxable year in
which the premium expenses are incurred. The amount of any such premium expenses
reimbursed in one year will not affect the premium expenses eligible for
reimbursement in any subsequent year, and Executive’s right to such
reimbursement will not be subject to liquidation or exchange for any other
benefit. The reimbursement of premium expenses pursuant to this Section will
also satisfy all other requirements of the regulations under Section 409A of the
Internal Revenue Code of 1986 with respect to any such reimbursements.
7. Mutual Release.
     7.1 Executive Release. Concurrently with the execution of this Agreement,
Executive shall execute and deliver to the Company a general release in the form
of Exhibit A attached hereto (the “Executive Release”), which Release shall be
effective as of the date hereof and, as a condition to any payments set forth in
Section 2, 3, 4 and 6 above and Section 19 below, shall not be revoked in whole
or in part. The payments and benefits described in Sections 2, 3, 4 and 6 and 19
of this Agreement are conditioned upon the Executive Release being in full force
and effect.
     7.2 Company Release. The Company releases Executive and his assigns,
agents, and heirs from any liability with respect to all claims, rights,
demands, actions, obligations, debts, sums of money, damages, and causes of
action arising from employment with the Company; provided however, that this
release shall not apply to any claims arising from any intentional act of
misconduct by Executive or any other intentional act taken by Executive in bad
faith or without a reasonable belief that it was in the best interest of the
Company. This Company Release is conditioned on the Executive Release being in
full force and effect.
8. Confidential Information and Competition.
     The parties agree that all terms and provisions of any agreements between
Executive and the Company related to Confidential Information shall remain in
full force and effect as provided in such agreements.
     Executive shall not, during the twenty-four month period following the
Separation Date, directly or indirectly engage in, have any equity interest in,
or manage or operate any person, firm, corporation, partnership or business
(whether as a director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
competes with any business of the Company, its parent, and their respective
direct and indirect subsidiaries anywhere in the world; provided, however, that
Executive shall be permitted

 



--------------------------------------------------------------------------------



 



to acquire a passive stock or equity interest in such a business provided the
stock or other equity interest acquired is not more than 5% of the outstanding
interest in such business.
9. Return of Confidential Information and Equipment.
     Executive recognizes and acknowledges that he has received Confidential
Information from the Company. Executive agrees that he will deliver to the
Company all copies of Confidential Information in any form, electronic or
otherwise, pertaining to the Company or its business. Such Confidential
Information includes, without limitation, contact information in his possession
in any form, electronic or otherwise, pertaining to any customers or vendors
(existing or potential) of the Company on or before the Separation Date (or on
such earlier date as requested by the Company in writing). Unless earlier
requested by the Company in writing, Executive shall also return to the Company
on or before the Separation Date his building pass, parking pass, any credit
card, any electronic devices and/or equipment including blackberry or cell
phone, door keys, and all other personal property owned by the Company or
purchased by the Company for use by Executive during the term of his employment.
10. Cooperation with Company.
     Employee acknowledges and agrees that following the Separation Date he will
cooperate fully with the Company, its officers, employees, agents, affiliates
and attorneys in the defense or prosecution of, or in preparation for the
defense or prosecution of any lawsuit, dispute, investigation or other legal
proceedings (“Proceedings”). Executive further acknowledges and agrees that he
will cooperate fully with the Company, its officers, employees, agents,
affiliates and attorneys on any matter related to Company business (“Matters”)
arising during the period of Executive’s employment with the Company. Such
cooperation shall include providing true and accurate information or documents
concerning, or affidavits or testimony about, all or any matters at issue in any
Proceedings or Matters as shall from time to time be requested by the Company,
and shall be within the knowledge of Executive. Such cooperation shall be
provided by Executive without remuneration, but Executive shall be entitled to
reimbursement for all reasonable and appropriate expenses incurred by him in so
cooperating including, by way of example and not by way of limitation, airplane
fare, hotel accommodations, meal charges and other similar expenses to attend
Proceedings or Matters outside of the city of Executive’s residence; provided,
however, notwithstanding any provision of this Agreement or the Indemnification
Agreement to the contrary, Executive shall not be required as a condition to
having and securing the indemnification and advancement of expenses as defined
in this Agreement, including without limitation Section 2(e) of this Agreement,
or in the Indemnification Agreement, to waive or forfeit, in whole or in part,
any legal privilege whatsoever that Executive may have, including without
limitation, the attorney-client privilege or the privilege against
self-incrimination, and this Agreement shall not limit or reduce the scope of
the Company’s indemnification to which Executive is entitled under the
Indemnification Agreement. In the event Executive is asked by a third party to
provide information regarding the Company, he will notify the Company as soon as
possible in order to give the Company a reasonable opportunity to respond and/or
participate in such Proceeding or Matter.

 



--------------------------------------------------------------------------------



 



11. Nondisparagement.
     Executive agrees that he will not, at any time, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement that is calculated or likely to have the effect of undermining,
disparaging or otherwise reflecting poorly upon the reputation, good will,
products, services, or business opportunities of the Company or its respective
subsidiaries, affiliates, officers, directors, shareholders, attorneys,
employees (with respect to their employment with the Company), representatives,
successors and assigns, and any and all related corporate entities, either
orally, in writing, or in any other form of communication. The Company agrees
that its board of directors will not at any time, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement that is calculated or likely to have the effect of undermining,
disparaging or otherwise reflecting poorly upon the reputation or good will of
the Executive, either orally, in writing, or in any other form of communication.
     Notwithstanding the foregoing, no provision of this Agreement shall in any
way limit Executive’s ability to cooperate with the Company or either party’s
ability to cooperate with any federal, state or local government investigative
agency or department or in connection with any federal, state or local
government investigation or be construed as prohibiting the provision of
non-privileged information, documents (including but not limited to this
Agreement) and/or testimony by Executive or the Company in response to a
subpoena issued by a court of competent jurisdiction, or as may otherwise be
required by law or which Executive or the Company may be requested to provide to
any federal, state, or local governmental investigative agency or department or
in connection with any federal, state, or local investigation. However, in the
event of receipt of any non-governmental subpoena, Executive agrees to notify
the Company promptly before complying with such a subpoena so that it may
protect its interests, including moving to quash the subpoena, as long as
provision of such notice does not violate any applicable law, rule, or court
order. If the Company seeks to prevent disclosure in accordance with the
applicable legal procedures, and provides Executive with notice before the
deadline for Executive’s compliance with the subpoena, Executive shall not make
any such disclosures until either such objections are withdrawn or the
objections are finally adjudicated by the appropriate tribunal to be invalid.
     Each party shall provide the other a reasonable opportunity to review and
provide comments to any press release or other public announcement or written
statement concerning this Agreement or the transactions contemplated hereby.
12. Resolution of Claims.
     The provisions of this Agreement are contractual and not merely recitals
and are intended to resolve disputed claims. No party hereto admits liability of
any kind and no portion of this Agreement shall be construed as an admission of
liability.
13. No Assignment of Claims.
     Executive and the Company represent, recognizing that the truth of the
following representation is a material consideration upon which this Agreement
is based, that they have not

 



--------------------------------------------------------------------------------



 



heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any claim or any portion thereof, or interest therein relating
to any claims being released by any party to this Agreement, and that they are
unaware of any other entity having any interest in such claims, and agree to
indemnify and hold the other party harmless from and against any and all claims,
based on or arising out of any such third-party interest in, or assignment or
transfer, or purported assignment or transfer of, any claims, or any portion
thereof or interest therein.
14. Applicable Law.
     This Agreement is to be governed and construed in accordance with the laws
of the State of New York, without regard to the choice of law provisions
thereof.
15. Notice.
     Except as otherwise required by law, any notice, consent, request,
instruction, approval and other communication provided for herein shall be in
writing and shall be effective immediately when delivered in person or three
(3) days after such notice is deposited in the United States mail, postage
prepaid, and addressed to Executive at Executive’s last known address on the
books of the Company, or in the case of the Company, to it at its principal
place of business, attention Chairman of the Board of Directors, or to such
other address as either party may specify by notice to the other actually
received.
16. Taxes.
     All payments made by the Company under this Agreement will be subject to
applicable federal, state and local taxes, and withholdings required for the
same, which taxes will be the responsibility of Executive.
17. Entire Agreement; Severability.
     This Agreement, including but not limited to the General Release attached
as Exhibit A, constitutes the entire agreement and understanding among the
parties hereto and replaces, cancels and supersedes any prior agreements and
understandings relating to the subject matter hereof; and all prior
representations, agreements, understandings and undertakings among the parties
hereto with respect to the subject matter hereof are merged herein. The parties
agree that this Agreement is the entire agreement between the parties relating
to the subject matter hereof, and that there is no agreement, representation or
other inducement for the execution of this Agreement other than the
consideration recited herein. Should any provision of this Agreement be found to
be invalid or unenforceable, the remaining provisions of this Agreement shall be
deemed to be in full force and effect, at the Company’s sole discretion, to the
fullest extent permitted by law. Any waiver of any term or provision of this
Agreement shall not be deemed a continuing waiver and shall not prevent the
Company from enforcing such provision in the future.
     The prevailing party in any action instituted pursuant to this Agreement
shall be entitled to recover from the other party its reasonable attorneys’ fees
and other expenses incurred in such action

 



--------------------------------------------------------------------------------



 



18. Section 409A.
     This Agreement is intended to provide payments that are exempt from or
compliant with the provisions of Section 409A of the Internal Revenue Code of
1986 (the “Code”) and related regulations and Treasury pronouncements
(“Section 409A”), and the Agreement shall be interpreted accordingly.
Notwithstanding anything herein to the contrary, if on the date of his
separation from service Executive is a “specified employee,” as defined in
Section 409A, then all or a portion of any severance payments, benefits, or
reimbursements under this Agreement that would be subject to the additional tax
provided by Section 409A(a)(1)(B) of the Code if not delayed as required by
Section 409A(a)(2)(B)(i) of the Code shall be delayed until the first day of the
seventh month following his separation from service date (or, if earlier,
Executive’s date of death) and shall be paid as a lump sum (without interest) on
such date. If the Company determines that any provisions of this Agreement do
not comply with the requirements of Section 409A, the Company has the authority
to amend this Agreement to the extent necessary (including retroactively) in
order to preserve compliance with said Section 409A. The Company also has
express discretionary authority to take such other actions as may be permissible
to correct any failures to comply in operation with the requirements of
Section 409A. Neither the Company nor the Executive have any discretion to
accelerate the timing or schedule of any benefit payment under this Agreement
that is subject to Section 409A, except as specifically provided herein or as
may be permitted pursuant to Section 409A. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate and independent payment for purposes of Section 409A.
     With regard to any provision of this Agreement that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred.
19. Attorneys Fees
     The Company shall promptly pay upon presentation of appropriate
documentation the reasonable legal fees incurred by the Executive in connection
with the negotiation and documentation of this Agreement, but not to exceed
$15,000.
20. Waiver of Jury Trial.
     Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement.

 



--------------------------------------------------------------------------------



 



21. Binding Effect.
     This Agreement shall be binding on and inure to the benefit of each of the
parties hereto, as well as their respective successors, assigns, heirs,
executors and administrators.
EXECUTIVE AFFIRMS THAT HE HAS CONSULTED WITH HIS ATTORNEY OR HAS HAD AN
OPPORTUNITY TO DO SO PRIOR TO SIGNING THIS AGREEMENT AND THAT HE IS EXECUTING
THE AGREEMENT VOLUNTARILY AND WITH FULL UNDERSTANDING OF ITS CONSEQUENCES.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  HORIZON LINES, INC.    
 
           
 
  By:   /s/ Stephen H. Fraser
 
   
 
      Name: Stephen H. Fraser    
 
      Title: Member of the Board of Directors    
 
                EXECUTIVE    
 
           
 
      /s/ Charles G. Raymond
 
   
 
      Charles G. Raymond    
 
           
 
      Date: February 23, 2011    

 



--------------------------------------------------------------------------------



 



Exhibit A
EXECUTIVE RELEASE
GENERAL RELEASE AND COVENANT NOT TO SUE
      I, Charles G. Raymond, in consideration of and subject to the performance
by Horizon Lines, Inc. (the “Company”) of its obligations under the Separation
Agreement dated as of February 23, 2011 (the “Separation Agreement”), and having
acknowledged the consideration stated in the Separation Agreement as full
compensation for and on account of any and all injuries and damages which I have
sustained or claimed, or may be entitled to claim, I, for myself, and my heirs,
executors, administrators, successors and assigns, do hereby release, forever
discharge and promise not to sue the Company, its parents, subsidiaries,
affiliates, successors and assigns, and their past and present officers,
directors, partners, employees, members, managers, shareholders, agents,
attorneys, accountants, insurers, heirs, administrators, executors (collectively
the “Released Parties”) from any and all claims, liabilities, costs, expenses,
judgments, attorney fees, actions, known and unknown, of every kind and nature
whatsoever in law or equity, which I had, now have, or may have against the
Released Parties relating in any way to my employment or affiliation with the
Company or the end thereof, including, but not limited to, all claims for
contract damages, tort damages, special, general, direct, punitive and
consequential damages, compensatory damages, loss of profits, attorney fees and
any and all other damages of any kind or nature; all contracts, oral or written,
between me and any of the Released Parties; any business enterprise or proposed
enterprise currently contemplated by any of the Released Parties, as well as
anything done or not done prior to and including the date of execution of this
General Release. Nothing in this General Release shall be construed to release
the Company from any of its obligations set forth in the Separation Agreement,
provided I do not revoke this General Release.
     I understand and agree that this General Release shall apply to any and all
claims or liabilities arising out of or relating to my employment with the
Company and the end of such employment, including, but not limited to: claims of
discrimination based on age, race, color, gender, religion, national origin,
marital status, parental status, veteran status, disability or any other grounds
under applicable federal, state or local law, including, but not limited to,
claims arising under the Age Discrimination in Employment Act of 1967, as
amended; the Americans with Disabilities Act; the Fair Labor Standards Act; the
Family and Medical Leave Act; and Title VII of the Civil Rights Act, as amended,
the Civil Rights Act of 1991; 42 U.S.C. § 1981, the Employee Retirement Income
Security Act, the Consolidated Omnibus Budget Reconciliation Act of 1985 as
amended, the Rehabilitation Act of 1973, the Equal Pay Act of 1963 (EPA), as
well as any claims regarding wages; benefits; vacation; sick leave; business
expense reimbursements; wrongful termination; breach of the covenant of good
faith and fair dealing; intentional or negligent infliction of emotional
distress; retaliation; whistleblower protections; outrage; defamation; invasion
of privacy; breach of contract; fraud or negligent misrepresentation;
harassment; breach of duty; negligence; discrimination; claims under any
employment, contract or tort laws; claims arising under any other federal law,
state law, municipal law, local law, or common law; any claims arising out of
any employment contract, policy or procedure; and any other claims related to or
arising out of my employment or the separation of my employment with the
Company.

 



--------------------------------------------------------------------------------



 



     In addition, I agree not to cause or encourage any legal proceeding to be
maintained or instituted against any of the Released Parties.
     Acknowledgement of Waive of Claims under ADEA. I expressly acknowledge that
I am voluntarily, irrevocably and unconditionally releasing and forever
discharging the Company and its respective present and former parents,
subsidiaries, divisions, affiliates, branches, insurers, agencies, and other
offices from all rights or claims I had or may have against the Company relating
to my employment and the end of that employment, including, but not limited to,
without limitation, all charges, claims of money, demands, rights, and causes of
action arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), including, but not limited to, all claims of age
discrimination in employment and all claims of retaliation in violation of ADEA.
I further acknowledge that the consideration given for this waiver of claims
under the ADEA is in addition to anything of value to which I was already
entitled in the absence of this waiver. I further acknowledge: (a) that I have
been informed by this writing that I should consult with an attorney prior to
executing this General Release; (b) that I have carefully read and fully
understand all of the provisions of this General Release; (c) that I am, through
this General Release, releasing the Company from any and all claims I may have
against it under the ADEA; (d) that I understand and agree that this waiver and
release does not apply to any claims that may arise under the ADEA after the
date I execute this General Release; (e) that I have at least twenty-one
(21) days within which to consider this General Release; (f) that I have seven
(7) days following my execution of this General Release to revoke this General
Release (as provided below); and (g) this General Release shall not be effective
until the revocation period has expired and I have signed and have not revoked
the Agreement.
     This General Release does not apply to any claims any claims for
unemployment compensation or any other claims or rights which, by law, cannot be
waived, including the right to file an administrative charge or to participate
in an administrative investigation or proceeding; provided, however that I
disclaim and waive any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.
     I understand that any payments or benefits paid or granted to me under the
Separation Agreement on or after the date hereof represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive such payments and benefits specified in the Separation Agreement unless
I execute this General Release and do not revoke or breach this General Release.
Such payments and benefits will not be considered compensation for purposes of
any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its affiliates. I also acknowledge and
represent that I have received all payments and benefits that I am entitled to
receive (as of the date hereof) by virtue of any employment by the Company.
     Sufficient Time to Review. I acknowledge and agrees that: (i) I have had
reasonable and sufficient time to read and review this General Release and that
I have, in fact, read and reviewed this Agreement; (ii) that I have the right to
consult with legal counsel regarding this General Release and was encouraged to
consult with legal counsel with regard to this General Release; (iii) that I
have had (or has had the opportunity to take) twenty-one (21) calendar days to
discuss the Agreement with a lawyer of my choice before signing it and, if I
sign before the end of that

 



--------------------------------------------------------------------------------



 



period, I do so of my own free will and with the full knowledge that I could
have taken the full period; (iv) that I am entering into this General Release
freely and voluntarily and not as a result of any coercion, duress or undue
influence; (v) that I am not relying upon any oral representations made to me
regarding the subject matter of this General Release; (vi) that by this General
Release I am receiving consideration in addition to that which I was already
entitled; and (vii) that I have received all information I require from the
Company in order to make a knowing and voluntary release and waiver of all
claims against the Company.
     Revocation/Payment. I acknowledge and agree that I have seven (7) days from
the date of the execution of this General Release within which to rescind or
revoke this General Release by providing notice in writing to the Company. I
further understand that the obligations under Section 2, 3, 4, 6 and 19 of the
Separation Agreement will have no force and effect until the end of that seventh
day (the “Waiver Effective Date”), and that I will receive the payments and
benefits identified in Sections 2, 3, 4, 6, 7 and 19 of the Separation Agreement
after the Waiver Effective Date and following the Company’s receipt of the
General Release and the Separation Agreement as executed by me if this General
Release is not revoked. If I revoke the General Release pursuant to this
paragraph, the Company will not be obligated to pay or provide me with the
separation benefits and other benefits described in the Separation Agreement.
     I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
     Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Separation Agreement as modified by the Separation Agreement, or any of the
Company’s benefit plans qualified under the Employee Retirement Income Security
Act of 1974, in each case after the date hereof.
     All issues and questions concerning the construction, validity, enforcement
and interpretation of this General Release shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the law of any jurisdiction other than the State of New York.
     BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
1) I HAVE READ IT CAREFULLY;
2) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
3) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 



--------------------------------------------------------------------------------



 



4) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
8) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
Date: February 23, 2011

         
 
  /s/ Charles G. Raymond
 
   
 
  CHARLES G. RAYMOND    

 